Citation Nr: 1012267	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  01-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2007, the Board issued a decision denying the 
benefits sought on appeal. The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2008, the Court vacated the 
Board's January 2007 decision and remanded the matter to the 
Board for action consistent with the Joint Motion.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the 
Board can adjudicate the remaining issues on appeal.  

In March 2005, the Board remanded this issue to RO to obtain 
disability records from the Social Security Administration 
(SSA).   In November 2005, the Veteran's representative 
reported that the Veteran asserted that he had never filed 
for SSA disability benefits and the records VA is seeking 
from SSA are nonexistent.  In January 2008, the Veteran 
reported that he had been awarded Social Security Benefits 
due to his PTSD and he provided a copy of a letter from SSA 
revealing that the Veteran was entitled to disability 
benefits beginning in December 2007.  Where VA has actual 
notice of the existence of records held by SSA, which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Therefore, the 
Board concludes that a remand is necessary to obtain any SSA 
disability determination and medical records associated with 
the determination.

In January 2008, the Veteran's representative reported that 
the Veteran's PTSD has become worse.  The U.S. Court of 
Appeals for Veterans Claims has held that "[w]here the 
veteran claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Thus, the Board finds that the Veteran 
should be provided with a new examination regarding his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of the determination and 
medical records used by that agency in 
making the determination on behalf of 
the Veteran for SSA benefit purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

2.	The RO should schedule the Veteran for 
a VA examination to determine the 
nature and current level of severity of 
his service-connected PTSD.  All 
indicated tests and studies should be 
accomplished and the examiner should 
provide a complete rationale for all 
opinions expressed.  The claims file 
must be made available to the examiner. 

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to an increased 
rating for PTSD, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
veteran and his attorney with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




